
	
		I
		111th CONGRESS
		1st Session
		H. R. 984
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Nadler of New
			 York (for himself, Mr.
			 Petri, Mr. Conyers,
			 Mr. Delahunt,
			 Ms. Zoe Lofgren of California,
			 Mr. Frank of Massachusetts, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide safe, fair, and responsible procedures and
		  standards for resolving claims of state secret privilege.
	
	
		1.Short titleThis Act may be cited as the
			 State Secret Protection Act of
			 2009.
		2.State secret
			 privilegeIn any civil action
			 brought in Federal or State court, the Government has a privilege to refuse to
			 give information and to prevent any person from giving information only if the
			 Government shows that public disclosure of the information that the Government
			 seeks to protect would be reasonably likely to cause significant harm to the
			 national defense or the diplomatic relations of the United States.
		3.Protection of
			 secrets
			(a)In
			 generalThe court shall take steps to protect sensitive
			 information that comes before the court in connection with proceedings under
			 this Act. These steps may include reviewing evidence or pleadings and hearing
			 arguments ex parte, issuing protective orders, requiring security clearance for
			 parties or counsel, placing material under seal, and applying security
			 procedures established under the Classified Information Procedures Act for
			 classified information to protect the sensitive information.
			(b)In camera
			 proceedingsAll hearings and other proceedings under this Act may
			 be conducted in camera, as needed to protect information that may be subject to
			 the privilege.
			(c)Participation of
			 counselParticipation of counsel in proceedings under this Act
			 shall not be limited unless the court determines that the limitation is a
			 necessary step to protect information the Government asserts is protected by
			 the privilege or that supports the claim of privilege and that no less
			 restrictive means of protection suffice. The court shall give a written
			 explanation of its decision to the parties and their counsel, which may be
			 placed under seal.
			(d)Production of
			 adequate substitute pending resolution of the claim of privilegeIf at any point during its consideration of
			 the Government’s claim, the court determines that disclosure of information to
			 a party or counsel, or disclosure of information by a party that already
			 possesses it, presents a risk of a harm described in section 2 that cannot be
			 addressed through less restrictive means provided in this section, the court
			 may require the Government to produce an adequate substitute, such as a
			 redacted version, summary of the information, or stipulation regarding the
			 relevant facts, if the court deems such a substitute feasible. The substitute
			 must be reviewed and approved by the court and must provide counsel with a
			 substantially equivalent opportunity to assess and challenge the Government’s
			 claim of privilege as would the protected information.
			4.Assertion of the
			 privilege
			(a)In
			 generalThe Government may assert the privilege in connection
			 with any claim in a civil action to which it is a party or may intervene in a
			 civil action to which it is not a party to do so.
			(b)Supporting
			 affidavitsIf the Government asserts the privilege, the
			 Government shall provide the court with an affidavit signed by the head of the
			 executive branch agency with responsibility for, and control over, the
			 information asserted to be subject to the privilege. In the affidavit, the head
			 of the agency shall explain the factual basis for the claim of privilege. The
			 Government shall make public an unclassified version of the affidavit.
			5.Preliminary
			 proceedings
			(a)Preliminary
			 review by courtOnce the
			 Government has asserted the privilege, and before the Court makes any
			 determinations under section 6, the court shall undertake a preliminary review
			 of the information the Government asserts is protected by the privilege and
			 provide the Government an opportunity to seek protective measures under this
			 Act. After any initial protective measures are in place, the Court shall
			 proceed to the consideration of additional preliminary matters under this
			 section.
			(b)Consideration of
			 whether To appoint special master or expert witnessThe court
			 shall consider whether the appointment of a special master with appropriate
			 expertise or an expert witness, or both, would facilitate the court’s duties
			 under this Act.
			(c)Index of
			 materialsThe court may order the Government to provide a
			 manageable index of the information that the Government asserts is subject to
			 the privilege. The index must correlate statements made in the affidavit
			 required under this Act with portions of the information the Government asserts
			 is subject to the privilege. The index shall be specific enough to afford the
			 court an adequate foundation to review the basis of the assertion of the
			 privilege by the Government.
			(d)Prehearing
			 conferencesAfter the preliminary review the court shall hold one
			 or more conferences with the parties to—
				(1)determine any
			 steps needed to protect sensitive information;
				(2)define the issues presented by the
			 Government’s claim of privilege, including whether it is possible to allow the
			 parties to complete nonprivileged discovery before determining whether the
			 claim of privilege is valid;
				(3)order disclosure to
			 the court of anything needed to assess the claim, including all information the
			 Government asserts is protected by the privilege and other material related to
			 the Government’s claim;
				(4)resolve any
			 disputes regarding participation of counsel or parties in proceedings relating
			 to the claim, including access to the Government’s evidence and
			 arguments;
				(5)set a schedule for
			 completion of discovery related to the Government’s claim; and
				(6)take other steps
			 as needed, such as ordering counsel or parties to obtain security
			 clearances.
				(e)Security
			 clearancesIf the court
			 orders a party or counsel to obtain a security clearance, the Government shall
			 promptly conduct the necessary review and determine whether or not to provide
			 the clearance. If the necessary clearance is not promptly provided to counsel
			 for a party, the party may propose that alternate or additional counsel be
			 cleared. If within a reasonable time, alternative or additional counsel
			 selected by the party cannot be cleared, then the court, in consultation with
			 that party and that party’s counsel, shall appoint another attorney, who can
			 obtain the necessary clearance promptly, to represent the party in proceedings
			 under this Act. When a security clearance for counsel sought under this Act is
			 denied, the court may require the Government to present an ex parte explanation
			 of that denial.
			6.Procedures and
			 standard for assessing the privilege claim
			(a)HearingThe
			 court shall conduct a hearing to determine whether the privilege claim is
			 valid.
			(b)Basis for
			 ruling
				(1)GenerallyThe
			 court may not determine that the privilege is valid until the court has
			 reviewed—
					(A)except as provided
			 in paragraph (2), all of the information that the Government asserts is
			 privileged;
					(B)the affidavits,
			 evidence, memoranda and other filings submitted by the parties related to the
			 privilege claim; and
					(C)any other evidence
			 that the court determines it needs to rule on the privilege.
					(2)Sampling in
			 certain casesWhere the volume of information the Government
			 asserts is privileged precludes a timely review, or the court otherwise
			 determines a review of all of that information is not feasible, the court may
			 substitute a sufficient sampling of the information if the court determines
			 that there is no reasonable possibility that review of the additional
			 information would change the court’s determination on the privilege claim and
			 the information reviewed is sufficient to enable to court to make the
			 independent assessment required by this section.
				(c)StandardIn ruling on the validity of the privilege,
			 the court shall make an independent assessment of whether the harm identified
			 by the Government, as required by section 2, is reasonably likely to occur
			 should the privilege not be upheld. The court shall weigh testimony from
			 Government experts in the same manner as it does, and along with, any other
			 expert testimony.
			(d)Burden of
			 proofThe Government shall have the burden of proof as to the
			 nature of the harm and as to the likelihood of its occurrence.
			7.Effect of court
			 determination
			(a)In
			 generalIf the court determines that the privilege is not validly
			 asserted, the information may be disclosed to a nongovernmental party or
			 admitted at trial, subject to the other rules of evidence. If the court
			 determines that the privilege is validly asserted, that information shall not
			 be disclosed to a nongovernmental party or the public.
			(b)Nonprivileged
			 substitute
				(1)Court
			 consideration of substituteIf the court finds that the privilege
			 is validly asserted and it is possible to craft a nonprivileged substitute,
			 such as those described in section 3(d), for the privileged information that
			 would provide the parties a substantially equivalent opportunity to litigate
			 the case, the court shall order the Government to produce the substitute to the
			 satisfaction of the court.
				(2)Refusal to
			 provideIn a civil action
			 brought against the Government, if the court orders the Government to provide a
			 nonprivileged substitute for information and the Government fails to comply, in
			 addition to any other appropriate sanctions, the court shall find against the
			 Government on the factual or legal issue to which the privileged information is
			 relevant. If the action is not brought against the Government, the court shall
			 weigh the equities and make appropriate orders as provided in subsection
			 (d).
				(c)Opportunity to
			 complete discoveryThe court shall not resolve any issue or claim
			 and shall not grant a motion to dismiss or motion for summary judgment based on
			 the state secrets privilege and adversely to any party against whom the
			 Government’s privilege claim has been upheld until that party has had a full
			 opportunity to complete nonprivileged discovery and to litigate the issue or
			 claim to which the privileged information is relevant without regard to that
			 privileged information.
			(d)Appropriate
			 orders in the interest of justiceAfter reviewing all available
			 evidence, and only after determining that privileged information, for which it
			 is impossible to create a nonprivileged substitute, is necessary to decide a
			 factual or legal issue or claim, the court shall weigh the equities and make
			 appropriate orders in the interest of justice, such as striking the testimony
			 of a witness, finding in favor of or against a party on a factual or legal
			 issue to which the information is relevant, or dismissing a claim or
			 counterclaim.
			8.Interlocutory
			 appeal
			(a)In
			 generalThe courts of appeal shall have jurisdiction of an appeal
			 by any party from any interlocutory decision or order of a district court of
			 the United States under this Act.
			(b)Appeal
				(1)In
			 generalAn appeal taken under this section either before or
			 during trial shall be expedited by the court of appeals.
				(2)During
			 trialIf an appeal is taken during trial, the district court
			 shall adjourn the trial until the appeal is resolved and the court of
			 appeals—
					(A)shall hear argument
			 on appeal as expeditiously as possible after adjournment of the trial by the
			 district court;
					(B)may dispense with
			 written briefs other than the supporting materials previously submitted to the
			 trial court;
					(C)shall render its
			 decision as expeditiously as possible after argument on appeal; and
					(D)may dispense with
			 the issuance of a written opinion in rendering its decision.
					9.Reporting
			(a)In
			 generalConsistent with applicable authorities and duties,
			 including those conferred by the Constitution of the United States upon the
			 executive and legislative branches, the Attorney General shall report in
			 writing to the Permanent Select Committee on Intelligence of the House of
			 Representatives, the Select Committee on Intelligence of the Senate, and the
			 chairmen and ranking minority members of the Committees on the Judiciary of the
			 House of Representatives and Senate on any case in which the Government invokes
			 a state secrets privilege, not later than 30 calendar days after the date of
			 such assertion. Each report submitted under this subsection shall include all
			 affidavits filed under this Act by the Government.
			(b)Operation and
			 effectiveness
				(1)In
			 generalThe Attorney General shall deliver to the committees of
			 Congress described in subsection (a) a report concerning the operation and
			 effectiveness of this Act and including suggested amendments to the Act.
				(2)DeadlineThe
			 Attorney General shall submit this report not later than 1 year after the date
			 of enactment of this Act, and every year thereafter until the date that is 3
			 years after that date of enactment. After the date that is 3 years after that
			 date of enactment, the Attorney General shall submit a report under paragraph
			 (1) as necessary.
				10.Rule of
			 constructionThis Act provides
			 the only privilege that may be asserted in civil cases based on state secrets
			 and the standards and procedures set forth in this Act apply to any assertion
			 of the privilege.
		11.ApplicationThis Act applies to claims pending on or
			 after the date of enactment of this Act. A court also may relieve a party or
			 its legal representative from a final judgment, order, or proceeding that was
			 based, in whole or in part, on the state secrets privilege if—
			(1)the motion for
			 relief is filed with the rendering court within one year of the date of
			 enactment of this Act;
			(2)the underlying
			 judgment, order, or proceeding from which the party seeks relief was entered
			 after January 1, 2002; and
			(3)the claim on which
			 the judgement, order, or proceeding is based is—
				(A)against the
			 Government; or
				(B)arises out of
			 conduct by persons acting in the capacity of a Government officer, employee, or
			 agent.
				
